Dissenting opinion by:
KAREN ANGELINI, Justice.
I respectfully dissent.
In his second issue, Lopez complains that the trial court erred in preventing him from impeaching the child complainant with a prior inconsistent statement. Specifically, Lopez argues that if he had been permitted to ask the complainant about the false accusation of physical abuse he made *553against his mother in a report to the Department of Protective and Regulatory Services (“the Department”), the complainant would have either admitted or denied making the accusation. According to Lopez, if the complainant admitted making the prior statement, he would have admitted to lying about an allegation similar to the one he was making in this case. On the other hand, if the complainant denied making the prior statement, then the Department’s report would have been admissible under Rule of Evidence 613. Under either scenario, the complainant’s credibility would be called into question.
A witness’s prior inconsistent statement is admissible for purposes of impeachment. Tex.R. Evid. 613(a); Staley v. State, 888 S.W.2d 45, 49 (Tex.App.—Tyler 1994, no pet.). To properly admit evidence of a prior inconsistent statement, the questioning attorney must lay the proper predicate. See Tex.R. Evid. 613; Fields v. State, 966 S.W.2d 736, 741 (Tex.App.—San Antonio 1998) reversed on other grounds, 1 S.W.3d 687 (Tex.Crim.App.1999). And, it is fundamental that the prior statement be inconsistent with the witness’s trial testimony. See Tex.R. Evid. 613(a); Alvarez-Mason v. State, 801 S.W.2d 592, 595 (Tex.App.—Corpus Christi 1990, no pet.). Further, it is improper to impeach a witness on an immaterial or collateral matter. See Flannery v. State, 676 S.W.2d 369, 370 (Tex.Crim.App.1984); Garza v. State, 18 S.W.3d 813, 822 (Tex.App.—Fort Worth 2000, pet. ref'd).
Applying the law to the facts of this case, I would find Rule 613(a) inapplicable because the complainant’s trial testimony was not inconsistent with the prior statement he made to the Department. Furthermore, even if Rule 613(a) did apply, Lopez was attempting to impeach the witness on a collateral matter.
Prior Inconsistent Statement
Remarkably, Lopez fails to point out in his brief what statement the complainant made at trial that was inconsistent with the accusation of abuse he had previously made against his mother.1 A review of the record, however, indicates that Lopez is most likely referring to the following exchange which took place during cross-examination of the complainant:
Q: You have lied about little things?
A: Yes.
Q: And you have lied about big things?
A: No.
Q: Do you remember in 1991, February 16,1991?
Ms. Green [prosecutor]: Objection, your Honor. May we approach?
An unrecorded bench conference followed and Lopez’s attorney moved on to another line of questioning. Later, rather than making a formal bill of exceptions, Lopez’s counsel stated on the record that she “had intended to elicit some statements that should be contained within the DHS report and impeach the child with a prior inconsistent statement regarding an incident that had occurred where he had made a false complaint to DHS regarding his mother throwing him against a washer”.
Presumably, then, Lopez is arguing that the complainant’s statement, in court, that he has not lied about “big things” is inconsistent with the prior false accusation to the Department that his mother had abused him.
The manner in which Lopez sought to impeach the complainant for making a pri- or inconsistent statement, in my opinion, simply does not fit into the framework of *554Rule 613(a). For the prior statement to be admissible under Rule 613(a), the witness would first have to make a statement, in court, that is inconsistent with a prior statement. Because the two statements are-inconsistent, both cannot be true and, therefore, the witness’s credibility is called into question. Therein lies the impeachment value of Rule 613(a). To fit within the framework of Rule 613(a), the complainant, in this case, would have to have made some statement in court that was inconsistent with the prior statement he made in the report to the Department. An example would be if the complainant testified in court that he had never accused his mother of abusing him. Upon laying the proper predicate, Lopez would be able to impeach the complainant by offering the prior statement the complainant had made to the Department accusing his mother of physically abusing him.2 These are truly inconsistent statements, only one of which can be true, and which, because of the inconsistency, call the complainant’s credibility into question. A review of typical cases applying Rule 613(a) demonstrate that the rule applies when a witness changes his or her story at trial after having made a prior contrary statement having some bearing on the facts in issue. See, e.g., Joseph v. State, 960 S.W.2d 363 (Tex.App.—Houston [1st Dist.] 1998, pet. ref'd); Irizarry v. State, 916 S.W.2d 612 (Tex.App.—San Antonio 1996, pet. ref'd); Staley v. State, 888 S.W.2d 45 (Tex.App.—Tyler 1994, no pet.).
But this is not the case here. The complainant has not changed his story at all. In court, the complainant stated he did not lie about “big things.” In his prior statement to the Department, he stated that his mother had physically abused him. Even if this accusation was false, the two statements are not inconsistent. If we assume, for arguments’s sake, that the Department found the accusation against the mother to be unfounded, we would simply be left with the complainant’s in-court statement — “[I] have not lied about big things” — and his out-of-court statement, which in essence would be — my mother abused me, but the Department found it to be a false allegation. These statements are not inconsistent as contemplated by Rule 613(a).
Collateral Matters
Lopez’s attempt to impeach the complainant with his prior statement accusing his mother of abusing him was also impermissible because it amounted to an attempt to impeach on a collateral matter. See Flannery 676 S.W.2d at 370 (holding it is improper to impeach a witness on an immaterial or collateral matter). I cannot agree with the majority’s opinion that the prior court of Criminal Appeals holding in this regard was merely dicta. See Lopez v. State, 18 S.W.3d 220 (Tex.Crim.App.2000). Nor can I agree with the majority’s application of Sparks v. State, 943 S.W.2d 513 (Tex.App.—Fort Worth 1997, pet. ref'd) where the court applies Rule 613(b) to allow impeachment of a witness to show the witness is biased. Lopez has not urged the applicability of Rule 613(b).
In its earlier opinion in this case, the Court of Criminal Appeals considered whether the Confrontation Clause required the admission of the complainant’s prior accusation of physical abuse against his mother. The court balanced the probative value of the evidence against the risk of its admission and found it inadmissible because it did not serve the purpose of impeaching the complainant’s credibility. The court’s holding that the evidence had *555no impeachment value was essential to its opinion and it set forth two reasons for this holding. First, the prior accusation was never shown to be false.3 Secondly, the court reasoned that the complainant’s allegation of physical abuse “had almost nothing in common with [the complainant’s] accusing Lopez of forcing [him] to perform oral sex on Lopez.”
For the same reasons stated by the court of Criminal of Appeals, I would find that Lopez’s attempt to impeach the complainant pursuant to Rule 613(a) was an attempt to impeach on a collateral matter. The prior accusation was never shown to be false and it had nothing to do with the allegation of sexual misconduct the complainant made against Lopez.
For the above reasons, I dissent and would affirm the trial court’s judgment.

. The majority opinion likewise fails to articulate the inconsistency.


. The prior statement would not be admissible, however, if the attempt to impeach was on a collateral matter. See the discussion below.


. As the Court of Criminal Appeals stated, the record indicates the Department closed its file because the mother was seeking counseling. According to the Court, this might mean there was a lack of evidence to prove the abuse at the time or that an administrative decision was made that the parties would best be served by closing the case. Lopez, 18 S.W.3d at 225-26.